 1
 2
 3
 4
 5
 6
 7                             THE DISTRICT COURT OF GUAM

 8   In re:                                                   Bankruptcy Case No. 19-00010
                                                              (Chapter 11)
 9
10   ARCHBISHOP OF AGAÑA, a Corporation Sole,

11                                         Debtor.
12
13                ORDER GRANTING THE APPLICATION TO EMPLOY
              THE LAW OFFICE OF WILLIAM GAVRAS AS LOCAL COUNSEL
14            TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
15
              Before the court is the Application to Employ the Law Office of William Gavras as
16
17   Local Counsel to the Official Committee of Unsecured Creditors (“Application”). See ECF

18   No. 92. There having been no timely objection filed, and the court having been satisfied that
19
     Gavras is a disinterested person who does not hold or represent an interest adverse to the
20
     Debtor’s estate in the matters upon which he is to be engaged, and that employment of the
21
     law firm is necessary and would be in the best interest of the estate; and good cause appearing
22
23   therefor, it is hereby

24            ORDERED that the Application is granted; and it is further
25
              ORDERED that the Official Committee of Unsecured Creditors is authorized to
26
     employ the Law Office of William Gavras as its local counsel, nunc pro tunc to March 7,
27
     2019; and it is further
28



                                              Page 1 of 2
              Case 19-00010 Document 160 Filed 04/30/19 Page 1 of 2
 1          ORDERED that the compensation shall be under the terms specified in the
 2
     Application and shall be governed by the applicable bankruptcy rules and codes, and such
 3
     other procedures as may be fixed by order of this court.
 4
 5          The court vacates the hearing date of May 3, 2019, on this matter.

 6          SO ORDERED.
 7
                                                     /s/ Frances M. Tydingco-Gatewood
 8
                                                         Chief Judge
 9                                                   Dated: Apr 30, 2019

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             Page 2 of 2
            Case 19-00010 Document 160 Filed 04/30/19 Page 2 of 2
